Gill, J.
(after stating the facts). Appellants make the following assignments of error: First. The refusal of the trial court to sustain the motion filed by defendants at the close of the testimony for a peremptory instruction to find for the defendants, and in refusing to give such peremptory instruction. Under the evidence ought not the jury to have been instructed to return a verdict for appellants?
The evidence showed that pending suit in unlawful detainer by Fitzpatrick, appellee, Ella Cross acquired whatever interest in the premises Fitzpatrick had therein, which interest was the right, as Ellis' landlord, to recover the premises and damages for the unlawful detention thereof after the proper institution of suit. It is strenuously urged by appellant, that, 'under the Arkansas decisions, as assignee of a judgment'cannot sue and recover judgment thereon in his own name. This may be true, but it is not the question here. The rule is well settled that where a landlord transfers his title to another, a tenant of the landlord becomes at once the tenant of the transferee, and, in this case, the transfer of title to Ella Cross made her the landlord of Ellis, and if part of the consideration for such sale was an agreement that Fitzpatrick was to continue to prosecute the action for recovery of the premises and damages, then pending in his own name for the benefit of Cross, and that Cross should be entitled to receive the fruits of such suit, then we must hold that such consideration was valid as between grantor and grantee; that it made no difference to either the tenant or his bondsmen where the fruits of such litigation should go. And, in like manner, we must hold that the transfer of an undivided half interest to Bourland from Cross made him in like manner thereafter landlord, and the fruits of any litigation then pending or the disposition of any rents then due or to become due on the premises to Cross, was matter of contract between grantor and grantee, in which neither the tenant nor bondsmen had any *275interest whatever. But it is claimed by appellant, that after acquiring the interest of Fitzpatrick, and before institution of suit upon the bond, appellees sold away the premises, and they no longer have the right to sue for rents due or damages due thereon by way of rents or otherwise. Such contention is not good. While they sold the premises, the rents and profits issuing therefrom were not sold, and such sale cannot be held to deprive them of what is justly due them thereon at the time of sale. We are constrained to hold that the court committed no error in overruling appellant's motion to instruct a verdict for defendants and in refusing to so instruct.
We do not think there is any merit in the complaints of error assigned in specifications 2, 3, 4, 6, 11, 12 and 13.
The seventh specification of error is as follows: “The trial court erred in leaving it to the jury to find the rental value of the lot for the period prior to the rendition of the judgment on October 20, 1900, which judgment fixed the damages to the plaintiff, Fitzpatrick, for being kept out of possession prior to said period at one hundred and fifty dollars ($150.00)”
The eighth specification of error is as follows: “The trial court erred in giving to the jury the following instruction excepted to by .defendants: You are instructed in this ease, that the plaintiffs are entitled to recover of the defendants, rent from the 8th day of April, 1899, on said property at the rate of five dollars ($5.00) per month until the 20th day of October, 1900.”
The ninth specification of error is as follows: “The trial court erred in instructing the jury as follows, to which defendants duly excepted: If from the evidence in this case you should believe that the plaintiffs in this case by reason of *276the purchase of the real estate also purchased the improvements thereon, then your estimate of the reasonable rental value of said property from the 20th day of October, 1900, until the 5th , day of January, 1903, should be based upon the value of the property together with the improvements thereon.”
The tenth specification of error is as follows: “The trial court erred in instructing the jury as follows: 'It is for you, gentlemen of the jury, to say how much the fair reasonable’ rental value of the property would be under either of the two conditions I have heretofore suggested to you, to wit, either as an improved lot or as an unimproved lot. And your verdict should be for the plaintiffs for such rent from the 20th day of October, 1900, to the 5th day of January, 1903, with interest thereon at the rate of six per cent, per annum from the 1st day of January, 1903. to this date, in addition to the amount I have heretofore instructed you that you should render judgment for the time prior to said date.’ As a main question underlies all these we will consider them together.
Besides possession of the premises what is it .that a plaintiff prevailing in an unlawful detainer suit may recover? Mansfield's Dig. § 3362 (Ind. Ter. Ann. St. 1899, § 2296) provides: “In all cases of * * * unlawful detainer when the defendant gives bond to retain possession of the land and premises * * * it shall be lawful for the plaintiff 'to introduce before the jury trying the main issue in such action, evidence showing the damage he may have sustained in being kept out of the possession of said lands and premises, and the jury if they find the issue for the plaintiff shall at the same time assess what damages, if any, the plaintiff has sustained in being kept out of possession by the defendant, and the court shall render judgment * * * against the defendant and his security in the bond for damages .as found *277by the jury.” The statute permits recovery of damages sustained bj a plaintiff in being kept out of possession of the premises recovered in a suit of unlawful detainer. Reasonable rental value of such premises may then be considered as' one of the elements of damage in being kept out of such possession, and evidence thereof may be properly introduced for that purpose. But the statute nowhere provides, that rents, as such, may be recovered in such a suit. This court in Osteen vs Stovall, 82 S. W. 710, passed upon what was meant by “damages sustained in being kept out of possession” and held “the measure of damages will be the fair rental value of the premises from the time defendant unlawfully withheld the possession and such other damages as (the jury) may believe from the evidence the plaintiff sustained by reason of being kept out of possession.” There can be no greater or different damage recovered on the bond of a defendant in such a suit than can be recovered against the defendant under the statute.
In the case under consideration the evidence showed that Fitzpatrick was entitled to the possession of the land in controversy, but that Ellis owned, and was entitled to, the buildings on the land. It does not appear that Fitzpatrick, appellees’ grantor ever had any interest in the buildings, nor did he sue to recover possession of them. How could appellees recover damages for being kept out of possession of that to which their grantor had no title, and had not sought to recover? Appellees contend that Ellis disputed his landlord’s title, “That he failed to remove Ms improvements promptly on the termination of his lease and by repudiation of his landlord’s title he forfeited and lost the right to such improvements, and they at once became the property of Fitzpatrick. And as Fitzpatrick could not use his own property without at the same time using the improvements he was entitled to recover the full rental value of all the property pending the appeal and *278the wrongful possession of said Ellis.” It is strange reasoning that one may recover damages by way of rents for that to which he asserts no claim because it is situated on that to which claim is made. We do not think the contention valid. Yet the court below permitted counsel for appellees over the objection of appellants to argue to the jury that appellant, Ellis, had forfeited his right to the improvements by not removing them, and that appellees had the right to recover rents on the improvements as well as the lands. As this occurred in the closing argument of counsel and although objected to was passed by the court without remark it may have largely influenced the jury in reaching the amount found in the verdict.
Applying the rule laid down Osteen vs Stovall, supra, in the case now being considered, what could appellees recover in this suit? First. They could recover thn premises unlawfully detained and the amount of the judgment which the bond was given to supersede, with interest; Second. They could recover the fair rental value of the premises unlawfully withheld from the possession of 'appellees and their grantor from the date of judgment, viz., October 20, 1900, to January 5, 1903; Third. They could recover costs, and any other damage appellees sustained in unlawfully being kept out of possession.
Under the instructions of the court below, the jury, in this case, were peremptorily instructed that plaintiffs, appellees, were “entitled to recover of the defendants rent from the 8th day of April, 1899, on said property at the rate of five dollars ($5.00) per month until the 20th day of October; 1900.” Thus ignoring the judgment the bond was given to supersede and requiring a new verdict upon matter previously adjudicated. We hold that this was error. The jury should have been instructed that this judgment found October 20, 1900, was an *279element of damage in the case to be considered in arriving at a verdict.
Again, the court instructed the jury if they should believe from the evidence “that the plaintiffs (appellees) by reason of the purchase of the real estate also purchased the improvements thereon, then your estimate of the reasonable reasonable rental value of said property from the 20th day of October, 1900, until the 5th day of January, 1903, should be based upon the value of the property together with the improvements thereon.” We hold this instruction to be error. Appellees could not purchase from Fitzpatrick what he did not own, and the jury should not, under any circumstances, have found for appellees rents on what was appellant's property.
And in like manner the court erred in giving the following instruction: “It is for you, gentlemen of the jury, to say how much the fair reasonable rental value of the property would be under either of the two conditions I have heretofore suggested to you, to wit, either as an improved lot or as an unimproved lot. And your verdict should be for such rent from the 20th day of October, 1900, to the 5th day of January, 1903.”
Finding error in the record as above suggested, the cause is reversed, and remanded with directions to the court below to grant a new trial.
Clayton and Townsend, JJ., concur. Raymond, C. J.,’ not participating.